NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted January 19, 2016
                                Decided January 20, 2016

                                         Before

                      RICHARD A. POSNER, Circuit Judge

                      FRANK H. EASTERBROOK, Circuit Judge

                      DIANE S. SYKES, Circuit Judge

No. 14-3502                                     Appeal from the
                                                United States District Court
UNITED STATES OF AMERICA,                       for the Northern District of Illinois,
     Plaintiff-Appellee,                        Eastern Division.

      v.                                        No. 13 CR 736-1

MICHAEL STARNES,                                James F. Holderman,
    Defendant-Appellant.                        Judge.


                                       ORDER

       On three occasions Michael Starnes ordered cocaine from suppliers in Chicago for
distribution in his hometown of Fort Wayne, Indiana. Each time he instructed his sister
Misheela Belcher to drive from Fort Wayne to Chicago—once by herself—to retrieve the
drugs. Starnes assigned this task to Belcher because, unlike him, she had a valid driver’s
license and no criminal record. On the third trip back to Fort Wayne, Starnes and Belcher
were arrested after agents from the Drug Enforcement Administration stopped and
searched Belcher’s car. Starnes pleaded guilty to possessing cocaine with intent to
distribute, 21 U.S.C. § 841(a)(1), and the district court sentenced him to 77 months’
imprisonment.
No. 14-3502                                                                            Page 2

       Starnes filed a notice of appeal, but his appointed lawyer, who also represented
him in the district court, asserts that the appeal is frivolous and seeks to withdraw.
See Anders v. California, 386 U.S. 738 (1967). Counsel has submitted a brief that explains
the nature of the case and addresses a possible ground for appeal. Starnes discusses that
same potential issue in his opposition to counsel’s motion. See 7TH CIR. R. 51(b). We limit
our review to the issue that counsel and Starnes discuss. See United States v. Bey, 748 F.3d
774, 776 (7th Cir. 2014); United States v. Wagner, 103 F.3d 551, 553 (7th Cir. 1996).

       Counsel begins by noting that Starnes has no interest in challenging either his
guilty plea or the conditions of his supervised release, and thus counsel appropriately
omits discussion concerning the adequacy of the plea colloquy, the voluntariness of the
plea, and the conditions which Starnes must comply with upon release. United States v.
Bryant, 754 F.3d 443, 447 (7th Cir. 2014); United States v. Konczak, 683 F.3d 348, 349 (7th
Cir. 2012); United States v. Knox, 287 F.3d 667, 670–71 (7th Cir. 2002).

       In calculating a total offense level of 26, the district court applied a 3-level upward
adjustment under U.S.S.G. § 3B1.1(b) after finding that the crime involved at least five
participants and that Starnes had managed or supervised his sister. Starnes proposes to
challenge this upward adjustment, but counsel concludes that an appellate claim would
be frivolous. We agree with counsel.

       Section 3B1.1(b) provides for a 3-level increase if the defendant managed or
supervised at least one other member of a criminal activity involving five or more
people. United States v. Figueroa, 682 F.3d 694, 697 (7th Cir. 2012); United States v. Hussein,
664 F.3d 155, 163 (7th Cir. 2011). At sentencing defense counsel did not pursue his
previous written objection to the probation officer’s assessment that Starnes had
managed or supervised his sister by directing her to transport the cocaine on his behalf.
Rather, counsel told the district court that the defendant’s challenge concerned the
number of participants. Thus, Starnes forfeited, if not waived, objection to the district
court’s adoption of the leadership finding. See United States v. Jaimes-Jaimes, 406 F.3d 845,
847 (7th Cir. 2005) (explaining that waiver precludes appellate review, while failure to
timely object results in forfeiture subject to plain-error review); United States v. Jacques,
345 F.3d 960, 962 (7th Cir. 2003) (same). The finding that Starnes had managed his sister
would survive review for plain error, so an appellate claim under § 3B1.1 must rest on
Starnes’s contention that the criminal activity did not involve five or more participants
(the increase would have been 2 levels, not 3, if the criminal activity involved fewer than
five participants, see U.S.S.G. § 3B1.1(c)).
No. 14-3502                                                                         Page 3

        Starnes and his sister count as two participants, and the district court also
included the defendant’s two Chicago suppliers, Charles James and Eduardo Rivera,
and another man in Fort Wayne identified only as “Bobby.” In his Rule 51(b) response,
Starnes proposes to challenge the inclusion of the suppliers; they were not participants
in his crime, says Starnes, but rather independent sellers. See United States v. Schuh,
289 F.3d 968, 973 (7th Cir. 2002) (explaining that “simply distributing drugs in a
buyer-seller relationship” does not trigger § 3B1.1). Defense counsel waived that
argument at sentencing, however, by conceding: “Under my count, it’s James, Rivera,
Belcher and Starnes. That’s four.”

       That leaves Starnes to question only the inclusion of “Bobby,” whom Belcher
described as the defendant’s “drug associate” when she told a grand jury that Bobby
retrieved the cocaine from her trunk after the one trip she made alone to Chicago.
Although this information about Bobby is sparse, Starnes did not present evidence
contradicting his sister’s use of the label “drug associate,” and the district court was
entitled to infer from Belcher’s characterization that Bobby had assisted Starnes in
distributing cocaine. See United States v. Grigsby, 692 F.3d 778, 790–91 (7th Cir. 2012)
(concluding that sentencing court did not commit clear error in crediting coconspirators’
testimony in applying § 3B1.1); United States v. Mendoza, 576 F.3d 711, 717–718 (7th Cir.
2009) (explaining that sentencing court may rely on coconspirators’ statements in
applying § 3B1.1). Thus, it would be frivolous for Starnes to argue that the district court
erred in relying on his sister’s testimony to find that Bobby participated in the criminal
activity.

       Accordingly, we GRANT counsel’s motion to withdraw and DISMISS the appeal.